DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-5 drawn to an active layer, in the reply filed on 4/20/2022 is acknowledged.
Claims withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, an optoelectronic device and a tandem solar cell, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/20/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao et al. (“Design, Synthesis, and Photovoltaic Characterization of a Small Molecular Acceptor with an Ultra-Narrow Band Gap”, Cite No. 3 of Non-Patent Literature Documents in IDS 6/9/2020).
Regarding claim 1, Yao et al. discloses an active layer of PBDTTT-EFT:IEICO-4F, J52:IEICO-4F, or J52:PBDTT-EFT:IEICO-4F (see pages 3046-3048), which comprises: 
one or more non-fullerene components (e.g. IEICO); and 
one or more hole- scavenging components (see J52 or PBDTTT, or both J52 and PBDTTT).  
Regarding claim 2, Yao et al. discloses an active layer as in claim 1 above, wherein Yao discloses using a ratio of J52 to IEICO to be 0.1:1.5 (see table 2), which is right within the claimed range of about 1:10 to about 1:25.  
Regarding claim 3, Yao et al. discloses an active layer as in claim 1 above, wherein Yao et al. discloses the one or more hole-scavenging components comprise a first hole-scavenging component (J52) and a second hole-scavenging component (BPDTTT), wherein the first hole scavenging component and the second hole-scavenging component are different (e.g. J52 is different from PBDTTT).  
Regarding claim 4, Yao et al. discloses an active layer as in claim 1 above, wherein Yao et al. discloses the non- fullerene component includes IEICO.
Regarding claim 5, Yao et al. discloses an active layer as in claim 1 above, wherein Yao et al. discloses using J52 and PBDTTT, which include thiopene, fluorine, benzotriazole (see figs. 3a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koenemann et al. (US 2010/0207114) discloses using a ratio of donor/acceptor less than 1 ([0174]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726